Title: To John Adams from Henry Laurens, 25 August 1782
From: Laurens, Henry
To: Adams, John



Nantes 25th. August 1782

The anonymos Bill, alluded to, My Dear Sir, in your favor of the 15th. which I was honored with yesterday, I had dismissed at Sight, by a most contemptuos protest, notwithstanding it had been usher’d with great solemnity, boasting a derivation from as good a friend to America as any in Europe and as honest a Man. My friend who said all this, or in terms equal, I know merits that Character in both parts, but I am not so well warranted to answer for all his corre­spondents. I perceived in the first Instant he had been bubbled, and with the minds Eye, as instantly fix’d upon the Man, who had attempted to bamboozle, perhaps to embroil us all. I trust my leading marks—for my own conviction they are as infallible as those which to the benighted Traveler point the Boreal Pole. But when proof possitive is wanting, we must adopt silence be Civil and Circumspect; were I however very near you, I should have no scruples against disclosing, at least the Initials of the suspected Nameless, with such circumstantial evidence as would unite your opinion, that, He is the Man.
Our friend Mr. Jennings writ to me on this affair, some days ago, as from you; a direct communication would have answered all purposes as well and certainly would have been as honorable and as acceptable to me. My answer is full, it concludes, “’Tis a troublesome tho charitable Office, My Dear Sir, you have engaged in upon this occasion, but it may be finish’d by barely transmiting an exact Copy of the foregoing Lines.”
The transmission has undoubtedly been made, my abhorrence of the infamos scrap, as well as of the projector, is marked in terms which will satisfy you, that no impressions to the prejudice of my friends had been made in my breast. I shall be no more troubled with such diabolical Acts of friendship; and further, whatever unvouch’d informations may come from the suspected quarter, shall be classed in the Column Peut. Etre. to be believed when confirmed. But as you say, Enough of this.
I wish I could as easily dispose of your second proposition; I’ll do my best, premising, that I would not so freely Commit myself to every Man.
“Can we consistently treat with any Man who has not full Power to treat with the Ministers of the United States of America”? Certainly I think not. But as certainly, that the American Commissioners may treat with any Man, “Authorised to treat with the four Powers at War with Great Britain.” The United States being one of the four, no exception can be had to the deficiency of specification. All the powers being generally comprehended in the power to treat. Hence ’tis to be presumed the process of a Treaty is intended to be with the Ministers of the four Powers; This on the part of Great Britain amounts to a tacit acknowledgement of the United States represented by their Commissioners. These formalities being surmounted, the Treaty of Alliance and the Instructions of Congress will guide your proceedings, which I apprehend will be confin’d within a narrow compass, until Great Britain shall propound seperate and special Treaties, in this Case the extent of your authorities will be consulted. Truce or Peace with Great Britain by the joint consent of France and America may be established. The Independence of the United States formally or tacitly assured by a Treaty or Treaties which shall terminate the War, the contracting Parties, F. and the U S. will be at liberty to lay down their Arms. The United States will be an Independent Nation and must shift for itself in the general scramble of the World. The countenance and support of the Court of France in the entrance upon Treaty will be essential, the honor and the Interest too of that Court is engaged on our side and I see no cause to suspect the United States personated by Commissioners, will be exposed to slight or indignity. Possibly you may discover the “Authority,” you allude to, is to treat only with three Powers. A Treaty even upon such terms I conceive may be carried into effect, a general Peace take place, and the 8th. Article which is the Pole Star, fully complied with on the part of our Ally. But our Independence must be tacitly or formally assured and the War terminated by a Treaty or Treaties, unless we shall be disposed to fight G. B. alone. What War? the War which France and America are engaged in with Great Britain and which is made “Common Cause.”
A power, for aught we know, may be lodged in a distinct hand, for acknowledging the Independence of the United States and for treating with them. All this is consistent with the Pride of Kings, we may accomplish our views and contemn their manners. Our Commissioners are equal to the Task assigned to them, I am confident they will harmonize and perform their business honorably and effectually. In obedience to your demand, I have with great diffidence thrown out these suggestions, touching only the points France and America, should they prove unsatisfactory you can easily throw them in the Fire. “Certainly I think not.” might have been made a full answer to your Question, it would have been abrupt and as I conceiv’d disrespectful, therefore I presumed to enlarge in so far, as I judged would not be impertinent.
God forbid there should be time enough for obtaining from Congress an appointment of Mr. Jennings to Secretaryship to the Commissioners for Peace, I hope that Epoch is nearer to us. You know the unavoidable slowness of proceeding in all appointments by that Body; a Day for Nomination, variety of Candidates ineffective Votings and Postponings, Weeks debates on a Salary, and may be finally a Resolve that the appointment is unnecessary. Surely the Commis­sioners have an implied power for the purpose—there will be very little to do. If I were one of them I should no more hesitate upon appointing a Secretary than I would upon the purchase of Stationary.
You have been fortunate in establishing so ample a fund for the use of the United States, their Congress will not be so dilatory in Resolves and Orders to the Financeir general for exhausting it, as they would be in appointing a Secretary to the Commissioners, the Ratification however will require no stimulos.
I remember Sir, to have promised you a Copy of the Extracts and Parallels, it is not yet in my power, altho’ it is still my purpose, to comply. A hot long rapid journey from Bruxelles to Vigan near 800 Miles, involved my Amanuensis in much business and fatigue, sick myself all the way, and he often obliged to ride Courier to spare the Servant, whose Eye sight was endangered by excessive heat of the Sun; at Vigan I was twelve days out of fifteen in Bed or confin’d to the Chamber, from thence I traveled in very bad health to Nantes. Here I arrived in a shatter’d state and continued very Ill and drooping to the 11th. Inst. when for the first time in nine Months I buckled up my Shoes, I have Physicked bled and starved out the cause of my disorders, but am left in a feeble condition, not daring to feed, nor to fatigue. A very trifling blast would overset me again. The Young Man in the mean time is gone to Vigan to conduct his Sisters to this place, from whence or from L’Orient or England we shall embark for America, but I trust, before we go time enough will be found for making the Copy. I have said England—Upon being a little puzzled, to find a proper Vessel for the accomodation of my family, it has been suggested that I have a right to demand from the British Ministry a Passage and safe delivery in the United States, at my own expence, in return for the Exchange and safe delivery of Lord Cornwallis at his own House. The reasoning of my friends appears to me well grounded, it would be mortifying and it would be unjust that I should be again arrested on the high Seas, imprisoned or restricted, plunder’d and carried far out of my Road; all this might and as times go probably would befal me, were I to embark in an American or French Arm’d-Ship, Congress have made no provision for my return, either directly or by deputation that I can learn of; I am left to struggle through by my own means—thus circumstanced I have written to friends in England to apply for a Passage for myself and family to New York and a Passport from thence to Philadelphia. Should we succeed you will hear from me before I commence a journey to Calais or on my way thither.
Be so good as to present my respectful Compliments to Monsr. Dumas and to Mr. Thaxter if he is with you, and be assured I am with sincere Respect & Esteem, Dear Sir Your obedient & most humble Servt.

Henry Laurens

